Citation Nr: 1041251	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  04-11 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss 
for the period prior to June 24, 2010, and a rating in excess of 
10 percent for such disability thereafter. 


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1960 to November 
1981.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  The Veteran testified at a formal hearing before a 
Decision Review Officer (DRO) in June 2005, and a transcript of 
that hearing has been associated with the claims file.  No 
further hearing has been requested. 

In a February 2003 rating decision, as pertinent to this appeal, 
the agency of original jurisdiction (AOJ) declined to reopen the 
previously denied service connection claim for right ear hearing 
loss, and denied a compensable rating for left ear hearing loss.  
The Veteran appealed from such determinations.  In April 2009, 
the Board reopened the claim for right ear hearing loss and 
granted service connection for such disability.  The Board also 
remanded the claim for an increased rating for left hearing loss 
for further development and evaluation of the now service-
connected bilateral hearing loss.  Upon remand, the AOJ notified 
the Veteran that the right ear hearing loss was being combined 
with the left ear hearing loss, and initially continued the 
noncompensable rating for bilateral hearing loss, effective since 
1991.  See April 2009 rating decision.  However, the AOJ 
subsequently granted a partial increased rating of 10 percent for 
bilateral hearing loss, effective as of June 24, 2010.  See July 
2010 rating decision.  As this was not a full grant of the 
benefit sought on appeal, and the Veteran has not expressed 
satisfaction with the decision, the appeal proceeds from the 
initial unfavorable rating decision.  See AB v. Brown, 6 Vet. 
App. 35, 39 (1993). 

As discussed below, the Board finds that the AOJ substantially 
complied with the prior remand instructions and, therefore, a 
further remand is not required under Stegall v. West, 11 Vet. 
App. 268 (1998).  See D'Aries v. Peake, 22 Vet. App. 97, 106 
(2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  For the period prior to May 7, 2010, the preponderance of the 
evidence demonstrates no more than Level II impairment in the 
right ear, and no more than Level IV impairment in the left ear, 
combining together for no more than a noncompensable rating. 

2.  Resolving all reasonable doubt in the Veteran's favor, for the 
period from May 7, 2010, through June 23, 2010, audiometric 
evaluations of record demonstrate an exceptional pattern of 
hearing impairment bilaterally, with Level VI impairment in the 
right ear, and Level VIII impairment in the left ear, but no 
higher. 

3.  For the period beginning June 24, 2010, audiometric 
evaluations of record demonstrate an exceptional pattern of 
hearing impairment in the left ear only, with Level IV impairment 
in the right ear and Level V impairment in the left ear.

4.  There is no indication that any functional effects due to 
bilateral hearing loss result in an exceptional disability 
picture to warrant referral for extra-schedular consideration at 
any time during the course of the appeal.


CONCLUSION OF LAW

1.  The criteria for a compensable rating for bilateral hearing 
loss have not been met for the period prior to May 7, 2010.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 4.85-4.87, Diagnostic 
Code 6100 (2010).

2.  Applying the benefit of the doubt doctrine, the criteria for a 
40 percent rating for bilateral hearing loss have been met for the 
period from May 7, 2010, through June 23, 2010.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.3, 4.7, 4.85-4.87, Diagnostic Code 6100 
(2010).


3.  The criteria for a rating in excess of 10 percent for 
bilateral hearing loss have not been met for the period beginning 
June 24, 2010.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 4.85-
4.87, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations require VA to provide claimants with 
notice and assistance in substantiating a claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Proper VCAA notice must inform the claimant of any 
information and evidence not in the record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183, 186 (2002).  These notice 
requirements apply to all elements of a claim, including the 
degree and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be 
provided prior to the initial unfavorable decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

The Board notes that the U.S. Court of Appeals for Veterans Claims 
(Veterans Court) has held that, in order to comply with 
38 U.S.C.A. § 5103(a), certain specific notice requirements must 
be met for increased rating claims.  See Vazquez-Flores v. Peake, 
22 Vet. App. 37, 43 (2008).  However, the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) recently held that only 
"generic notice," and not "veteran-specific" notice is required 
under 38 U.S.C.A. § 5103(a) in response to the "particular type 
of claim."  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  Pertaining to an increased rating claim, the Federal 
Circuit held that such notice does not need to inform the claimant 
of the need to submit evidence concerning the effect of a service-
connected disability on his or her "daily life" because only the 
average loss of earning capacity, and not impact on daily life, is 
subject to compensation under 38 U.S.C. § 1155.  Accordingly, the 
decision of the Veterans Court was vacated insofar as it requires 
VA to notify a veteran of alternative diagnostic codes or 
potential "daily life" evidence.  Id.; see also Elliott v. 
Shinseki, No. 07-2622, 2009 WL 3489035, *3 (Vet. App. Oct. 30, 
2009) (memorandum decision) (holding that the failure to inform 
the claimant of specific criteria in diagnostic codes or of 
potential "daily life" evidence was not a notice defect and, 
instead, determining whether sufficient "generic notice" was 
provided).

In this case, the Veteran was advised in October 2009 of the 
evidence and information necessary to substantiate an increased 
rating claim, as well as to establish a disability rating and an 
effective date, and the responsibilities of the Veteran and VA in 
obtaining such evidence.  The Board notes that the AOJ was advised 
in the prior remand to notify the Veteran in accordance with 
Vazquez-Flores v. Peake in a June 2008 letter.  Although such 
notice was not provided, it is no longer strictly required.  The 
Veteran was specifically advised in October 2009 that the evidence 
must show that his hearing loss disability has increased in 
severity, examples of types of lay or medical evidence that would 
substantiate such claim, and that he should provide any VA or 
private treatment records or provide sufficient information to 
allow VA to obtain such records.  This is sufficient to meet the 
current notice requirements.  The timing defect of this notice was 
cured by the subsequent readjudication of the Veteran's claim, 
including in a July 2010 supplemental statement of the case.  See 
Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  Moreover, 
neither the Veteran nor his representative have argued that he was 
prejudiced by any defects in the substance or timing of the notice 
that he was provided in this case.  

Accordingly, the Board finds that VA has satisfied its duty to 
notify in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), as well as Vazquez-Flores v. Shinseki and related 
decisions, in view of the fact that any notice defects were cured 
and did not affect the essential fairness of the adjudication of 
the claim.

Concerning the duty to assist, all identified, pertinent treatment 
records have been obtained and considered, in compliance with the 
prior remand.  There is no indication that the Veteran receives 
disability benefits from the Social Security Administration for 
his claimed disability.  Further, the Veteran was provided with 
several VA audiological examinations, in June 2002, October 2007, 
March 2010, and June 2010, in compliance with the prior remand.  
Neither the Veteran nor his representative have argued that these 
examinations are inadequate for rating purposes.  Although the 
March 2010 examiner did not record puretone thresholds or speech 
discrimination scores, the Veteran was afforded another VA 
examination in June 2010, and such evidence was recorded at that 
time.  Each of the VA examination reports includes a full 
description of the functional effects of the Veteran's hearing 
disability, as required by Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007).

For all of the above reasons, the Board finds that the AOJ 
substantially complied with the prior remand instructions.  See 
D'Aries, 22 Vet. App. at 106.  Further, in the circumstances of 
this case, a remand would serve no useful purpose, as it would 
unnecessarily impose additional burdens on VA with no benefit to 
the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has 
satisfied its duties to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed were 
not harmful to the essential fairness of the proceedings.  As 
such, the Veteran will not be prejudiced by a decision on the 
merits of his claim at this time.

II. Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The percentage ratings are based on the average 
impairment of earning capacity as a result of a service-connected 
disability, and separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  If two disability evaluations are 
potentially applicable, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All reasonable doubt as to the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  The Board must also consider staged 
ratings, which are appropriate when the evidence establishes that 
the claimed disability manifested symptoms that would warrant 
different ratings for distinct time periods during the appeal.  
Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Disability ratings for hearing loss are assigned based on the 
results of controlled speech discrimination tests combined with 
the results of puretone audiometry tests.  See 38 C.F.R. §§ 4.85-
4.87.  Such evaluations are assigned through a structured formula, 
i.e., a mechanical application of the rating schedule to numeric 
designations that are assigned after audiometric evaluations have 
been rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  First, a Roman numeral designation of I through XI is 
assigned for the level of hearing impairment in each ear.  Table 
VI is used to determine a Roman numeral designation based on a 
combination of the speech discrimination percentage and the 
average puretone threshold, or the sum of the puretone thresholds 
at 1000, 2000, 3000, and 4000 Hertz, divided by four.  After a 
Roman numeral designation has been assigned for each ear, Table 
VII is used to determine the compensation rate by combining such 
designations for hearing impairment in both ears.  38 C.F.R. § 
4.85.  

In certain circumstances, the Roman numeral designation for 
hearing impairment may be determined based only on the puretone 
threshold average, using Table VIA.  Specifically, Table VIA will 
be used if the examiner certifies that use of the speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, etc.  
Table VIA may also be used where the puretone threshold at each of 
the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, or where the puretone threshold at 1000 
Hertz is 30 decibels or less and the puretone threshold at 2000 
Hertz is 70 decibels or more.  Where such an exceptional pattern 
of hearing impairment is shown, a Roman numeral designation for 
hearing impairment may be ascertained using either Table VI or 
Table VIA, whichever results in the higher numeral.  38 C.F.R. §§ 
4.85(c), 4.86.  

In this case, the Veteran requested an increased rating in 
February 2002.  A June 2002 VA examination report reflects average 
puretone thresholds from 1000 to 4000 Hertz of 35 decibels in the 
right ear, and 49 decibels in the left ear, with speech 
discrimination scores of 96 percent bilaterally.  Applying Table 
VI, this translates to Level I hearing impairment bilaterally, 
which results in a noncompensable rating when combined under Table 
VII.

An October 2003 evaluation for VA treatment purposes reflects an 
average puretone threshold in the right ear of 52.5 decibels with 
a speech discrimination score of 60 percent, and an average 
puretone threshold in the left ear of 58.75 decibels with a speech 
discrimination score of 64 percent.  Applying Table VI, this 
translates to Level VI hearing impairment bilaterally, which 
results in a 30 percent rating when combined under Table VII.

An October 2004 evaluation for VA treatment purposes reflects an 
average puretone threshold in the right ear of 42.5 decibels with 
a speech discrimination score of 88 percent, and an average 
puretone threshold in the left ear of 50 decibels with a speech 
discrimination score of 92 percent.  Applying Table VI, this 
translates to Level II hearing impairment in the right ear and 
Level I hearing impairment in the left ear, which combine for a 
noncompensable rating under Table VII.

Test results were similar at an October 2007 VA examination.  At 
that time, the Veteran had average puretone thresholds of 38 
decibels in the right ear and 45 decibels in the left ear, with a 
speech discrimination score of 88 percent bilaterally.  Applying 
Table VI, this translates to Level II hearing impairment 
bilaterally, which combine for a noncompensable rating under Table 
VII.  

A June 2008 evaluation for VA treatment purposes reflects an 
average puretone threshold in the right ear of 47.5 decibels with 
a speech discrimination score of 96 percent, and an average 
puretone threshold in the left ear of 58.75 decibels with a speech 
discrimination score of 80 percent.  Applying Table VI, this 
translates to Level I hearing impairment in the right ear and 
Level IV hearing impairment in the left ear, which combine for a 
noncompensable rating under Table VII.

Puretone thresholds and speech discrimination scores were not 
recorded at a March 2010 VA examination, as the Veteran was unable 
to complete the test due to illness.  The Veteran reported for 
treatment purposes in April 2010 that he was not hearing well with 
and without hearing aids.

At a VA examination conducted on May 7, 2010, the Veteran had 
puretone thresholds of 55 decibels or above at all levels from 
1000 to 4000 Hertz in both ears, which represents an exceptional 
level of hearing impairment.  As such, either Table VI or VIA may 
be applied.  In the right ear, there was a puretone threshold 
average 62.5, with a speech discrimination score of 64 percent.  
In the left ear, there was a puretone threshold average 67.5, with 
a speech discrimination score of 52 percent.  Applying Table VI, 
this data translates to Level VI impairment in the right ear and 
Level VIII impairment in the left ear, which combine for a 40 
percent rating under Table VII.  Applying Table VIA, the average 
puretone thresholds translate to Level IV impairment in the right 
ear and Level V impairment in the left ear, which combine for a 10 
percent rating under Table VII.  As such, it is more favorable to 
use Table VI.

At the most recent VA examination on June 24, 2010, the Veteran 
had puretone thresholds of 55 or above at all levels from 1000 
Hertz to 4000 Hertz in only the left ear.  As such, either Table 
VI or Table VIA may be used for the left ear, but not the right 
ear.  However, the Board notes that puretone thresholds in the 
right ear were 55 decibels or above at all levels except 1000 
Hertz.  For the right ear, the puretone  threshold average was 58 
decibels, and the speech discrimination score was 80 percent.  For 
the left ear, the puretone  threshold average was 64 decibels, and 
the speech discrimination score was 72 percent.  Applying Table 
VI, this translates to Level IV impairment in the right ear and 
Level V impairment in the left ear, which combines for a 10 
percent rating under Table VII.  The Board notes that the average 
puretone thresholds translate to these same levels of hearing 
impairment in the left ear, as well as in the right ear, when 
applying Table VIA.  

Based on the foregoing evidence, the Board finds that the Veteran 
is not entitled to a compensable rating for the period prior to 
May 27, 2010.  In this regard, as discussed above, data obtained 
from audiometric evaluations in June 2002, October 2004, October 
2007, and June 2008 warrant a noncompensable rating.  The Board 
notes that these examinations reflect similar puretone thresholds 
and speech discrimination scores, with a possible slight increase 
in the severity of the hearing loss over that time.  However, any 
such increase does not meet the criteria for a higher rating 
during this time period.  The Board notes that the results of an 
October 2003 evaluation for VA treatment purposes would warrant a 
30 percent rating.  However, the Board finds that this evidence is 
not representative of the Veteran's disability level at that time, 
as it is inconsistent with the data obtained before that date, and 
with several examinations after that date.  As such, the 
preponderance of the evidence is against a noncompensable rating 
for the period prior to May 7, 2010.  See 38 C.F.R. § 4.3.

For the period from May 7, 2010, through June 23, 2010, the Board 
resolves all reasonable doubt in the Veteran's favor and finds 
that he is entitled to a rating of 40 percent, but no higher, for 
his bilateral hearing loss.  In this regard, the Board notes that 
the data in the May 7, 2010, treatment record translates to a 10 
percent rating when using only the puretone thresholds, as 
discussed above.  However, as the Veteran demonstrated an 
exceptional pattern of hearing impairment, he is entitled to the 
higher evaluation obtained by applying Table VI.  While the 
Veteran subjectively reported that he was not hearing well with 
and without hearing aids for treatment purposes in April 2010, no 
puretone thresholds or speech discrimination scores were obtained 
at that time.  As such, a higher rating is not warranted prior to 
May 7, 2010.

For the period beginning June 24, 2010, the Board finds that the 
Veteran is not entitled to a rating in excess of 10 percent for 
his bilateral hearing loss.  The results of the VA examination 
conducted on that date reflects slightly lower average puretone 
thresholds, and significantly higher speech discrimination scores, 
in both ears than in May 2010.  It is unclear why the Veteran's 
speech discriminations scores were so much lower in May 2010 than 
previously, or than at the June 2010 VA examination.  However, 
there is no indication that a remand for further testing would 
clarify this discrepancy.  The Board notes that this slight 
increase in impairment in June 2010 is consistent with the slight 
increase in the level of impairment as reflected in the 
evaluations conducted from 2004 through 2007.  Moreover, the 
Veteran continued to subjectively report similar symptoms as at 
all times during the course of the appeal, including difficulty 
hearing, understanding, and communicating.  

The Board has considered the Veteran's statements regarding his 
hearing loss.  Specifically, throughout the appeal, the Veteran 
has reported difficulty hearing, understanding, and communicating 
in all environments but especially in the presence of background 
noise, requiring hearing aids, as well as "screaming" in his 
ears.  See, e.g., VA examination reports dated in June 2002, March 
2010.  The Veteran is competent to report observable symptoms of 
his disability, such as increased hearing difficulties, because 
this requires only personal knowledge.  See Layno v. Brown, 6 Vet. 
App. 465, 469-70 (1994).  However, the Board finds that the 
medical evidence of record, which directly addresses the rating 
criteria concerning the Veteran's hearing disability, is more 
probative than his subjective reports of an increased disability.  
Moreover, with respect to the reported "screaming" in the ears, 
the Board notes that the Veteran has been in receipt of a 10 
percent rating for service-connected tinnitus for the entire 
period on appeal.  The Board denied a higher rating for such 
disability in April 2009, and the Veteran did not further appeal 
from that decision.

As the evidence demonstrates manifestations of bilateral hearing 
loss that warrant different ratings during distinct time periods 
in the course of this appeal, staged ratings have been assigned, 
as discussed above.  See Hart, 21 Vet. App. at 509-10.  However, 
upon a thorough review of the lay and medical evidence of record, 
the Board finds no basis upon which to assign an evaluation in 
excess of the ratings assigned herein for such disability under 
any alternate code.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991).  

The Board has considered whether this case should be referred for 
extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  
An extra-schedular rating is warranted if a case presents such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent periods 
of hospitalization, that it would be impracticable to apply the 
schedular standards.  Analysis under this provision involves a 
three-step inquiry, and extra-schedular referral is necessary only 
if analysis under the first two steps reveals that the rating 
schedule is inadequate to evaluate the claimant's disability 
picture and that such picture exhibits such related factors as 
marked interference with employment or frequent periods of 
hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

In this regard, the symptomatology of the Veteran's bilateral 
hearing loss is fully contemplated by the schedular rating 
criteria.  As noted above, such symptoms include difficulty 
hearing, understanding, and communicating, requiring the use 
hearing aids, which have been issued by VA.  Therefore, the Board 
finds that the rating criteria reasonably describe the Veteran's 
disability level and symptomatology, and the rating schedule is 
adequate to evaluate his disability picture.  Moreover, there are 
no related factors such as marked interference with employment or 
frequent periods of hospitalization due to bilateral hearing loss.  
Although the Veteran's bilateral hearing loss affects his 
employment, such interference is addressed by the rating schedule.  
The rating criteria are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Accordingly, it is not 
necessary to refer this case for consideration of an extra-
schedular rating.  See Thun, 22 Vet. App. at 115-16.; Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

The Board has further considered whether a claim for a total 
disability rating on the basis of individual unemployability due 
to service-connected disabilities (TDIU) has been raised by the 
record.  When evidence of unemployability is submitted during the 
course of an appeal from a rating assigned for a disability, a 
claim for a TDIU will be considered part and parcel of the claim 
for benefits for the underlying disability.  Rice v. Shinseki, 22 
Vet. App. 447, 453-54 (2009).  Here, although the Veteran has 
indicated that he has been unemployed for some time, the Board 
finds that a claim for a TDIU is not raised by the evidence of 
record.  Specifically, the Veteran stated at the June 2005 DRO 
hearing that he was no longer working due to an inability to 
concentrate.  Furthermore, the October 2007 VA examiner opined 
that the Veteran's hearing loss alone should not be a barrier to a 
wide range of employment setting, although it could cause problems 
in occupations that require verbal communication in noisy 
environments or a great deal of attention to high frequency 
sounds.  The record reflects that the Veteran's previous 
occupation was as a police officer.  Moreover, a separate TDIU 
claim was denied in April 2008.  As such, the Board finds that 
further consideration of a TDIU is not warranted at this time.

The Board has considered the applicability of the benefit of the 
doubt doctrine.  The Veteran's claim has been granted to the 
extent described above, based on such doctrine.  However, the 
preponderance of the evidence is against a compensable rating for 
the period prior to May 27, 2010, and a rating in excess of 10 
percent for the period beginning June 24, 2010.  As such, the 
benefit of the doubt doctrine does not apply, and his claim must 
be denied in this respect.  38 C.F.R. § 4.3.  


ORDER

A compensable rating for bilateral hearing loss is denied for the 
period prior to May 7, 2010. 

A rating of 40 percent, but no higher, for bilateral hearing loss 
is granted for the period from May 7, 2010, through June 23, 2010.

A rating in excess of 10 percent for bilateral hearing loss is 
denied for the period 
beginning June 24, 2010.




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


